PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/316,429
Filing Date: 9 Jan 2019
Appellant(s): Transitions Optical, Ltd.



__________________
Bojan Popovic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Throughout the appeal brief appellant only argues what each individual reference does not teach or suggest with regards to claim features (A) and (B) without addressing the combined teachings of the references of record.
In response to applicant's argument that King does not teach controlling the flow rate of the coating composition/components in liquid form, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As was discussed in the previous Office Action and acknowledged by appellant, Babaev taught controlling the flow rate of the different liquid composition prior to mixing and Wiand renders obvious forming a photochromic layer in a gradient pattern. However, neither reference specifically teaches that the flow rates of the compositions were controlled to form a gradient pattern. King teaches that a gradient pattern of a coating formed from a multi-component composition by ultrasonic spraying is formed by controlling the flow rate of the different components of the coating composition. Therefore, the combined teachings of Babaev, Wiand and King render obvious claim feature (B) of providing the gradient pattern by controlling a flow rate of the first coating composition relative to a flow rate of the one or more additional coating compositions while in liquid form.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                   
                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.